MEMORANDUM ORDER
BEEKS, District Judge.
This is an action for review of a decision of the Secretary of Health, Education and Welfare, disallowing plaintiff’s application for parent’s insurance benefits under the Social Security Act, 42 U.S.C. Sec. 402(h). Both plaintiff and defendant have filed motions for summary judgment. The facts are largely undisputed.
Plaintiff married her husband in 1937. Thereafter, plaintiff’s husband was injured and thereby rendered mentally ill. He was unable to support plaintiff. Plaintiff’s son, the wage earner, was supporting both plaintiff and her husband. The son died in 1951 entitling plaintiff to parent’s benefits when she reached age 65 (since changed to age *86662). On May 1, 1961 plaintiff obtained a divorce from her husband because she was afraid he would harm her. On September 18th, 1961 they were remarried.1 During the short period of the divorce2 plaintiff continued to care for her husband. At all times, prior to divorce, during the period of divorce, and after remarriage, the relationship between these people never changed. Plaintiff remarried her husband because his doctor advised her that he needed care, and because she believed that her religion compelled her to care for him. Her application for parent’s benefits was denied because she had married since the wage earner’s death.
Under 42 U.S.C. Sec. 402(h) a parent of an individual who died fully insured is entitled to parent’s insurance benefits if, inter alia, such parent “has not married since such individual’s death.” The prohibitory term, “married,” implies a change in the parent’s status. Since the Act is intended to provide needed support the only rational explanation for this exclusionary provision is that a parent who marries would thus receive entitlement to support from the new spouse, or the financial situation would change. It is such a change in the applicant's support status which the term “married” seemingly contemplates.3
In this ease there was no change in the financial status of plaintiff upon her remarriage, since the actual relationship never changed. Clearly, this situation was not contemplated by the terms of the Act. Because of the remedial nature of this chapter it is to be construed liberally. Gardner v. Brian, 369 F.2d 443 (10th Cir. 1966); Dvorak v. Celebrezze, 345 F.2d 894 (10th Cir. 1965). To sustain the disallowance would not fulfill the laudable purposes of the Act. The Secretary was undoubtedly correct on a literal reading of the Act but when the purpose of the Act is considered I cannot agree with his view. Therefore, the decision must be remanded to the Secretary of Health, Education and Welfare for further proceedings in accordance herewith. Plaintiff’s counsel shall prepare a Judgment, under F.R.Civ.P. 58, in accordance herewith and submit the same within fifteen days of the daté hereof, giving ten days notice to defendant. So ordered.

. Plaintiff, a Jehovah’s Witness, realized that her religion prohibited her from marrying anyone else, but that she could remarry her husband.


. Pour months and 18 days.


. Both parties have been requested to research the legislative history of the provision of the Aet here in issue. Neither has been able to find any relevant material.
In somewhat analogous situations the Courts have had to construe the term “remarriage,” see 85 A.L.R.2d 242, but in none of these cases did claimant remarry a previous spouse.